Citation Nr: 0027028	
Decision Date: 10/11/00    Archive Date: 10/19/00

DOCKET NO.  94-48 545	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUES

1.  Entitlement to service connection for a psychiatric 
disorder, to include post-traumatic stress disorder (PTSD).

2.  Entitlement to a permanent and total disability rating 
for pension purposes.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

A. C. Mackenzie, Counsel




INTRODUCTION

The veteran served on active duty from February 1966 to 
January 1969.

This matter comes before the Board of Veterans' Appeals 
(Board or BVA) on appeal from a March 1994 rating decision 
issued by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Louisville, Kentucky.  The Board remanded this 
case back to the RO for further development in January 1999, 
and the case has since been returned to the Board.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of this appeal has been obtained by the RO.

2.  There is no evidence of a diagnosis of PTSD based on 
either participation in combat with the enemy in Vietnam or a 
verified stressor, and the evidence of record, taken as a 
whole, does not support the finding of a current psychiatric 
disorder that is etiologically related to the veteran's 
military service.

3.  The veteran's only service-connected disability is an 
asymptomatic scar of the left forearm, currently evaluated as 
noncompensably (zero percent) disabling, while his 
nonservice-connected disabilities include hypertensive 
vascular disease, currently evaluated as 30 percent 
disabling; seizures and degenerative disc disease of the 
cervical spine, both currently evaluated as 20 percent 
disabling; arthritis of the lumbar spine and mild cognitive 
impairment, both currently evaluated as 10 percent disabling; 
and PTSD, hearing loss, sinusitis, chronic obstructive 
pulmonary disease, right heel bursitis, a residual mid-chest 
scar, a residual scar of the lateral corner of the right eye, 
a residual scar of the right medial leg, and chronic otitis 
media, all currently evaluated as noncompensably disabling.  

4.  The combined evaluation for the veteran's disabilities is 
60 percent.

5.  The veteran is 51 years old; he has a general equivalency 
diploma (GED) and last worked in 1977. 

6.  The evidence of record does not demonstrate that the 
veteran's current disabilities preclude him from obtaining or 
maintaining substantially gainful employment.


CONCLUSIONS OF LAW

1.  A psychiatric disorder, to include PTSD, was not incurred 
as a result of service.  38 U.S.C.A. §§ 1110, 1154, 5107 
(West 1991 & Supp. 2000); 38 C.F.R. §§ 3.303, 3.304 (1999).

2.  The criteria for entitlement to a permanent and total 
disability rating for pension purposes have not been met.  38 
U.S.C.A. §§ 1502, 1521 (West 1991); 38 C.F.R. §§ 3.321, 4.15, 
4.16, 4.17 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Initially, the Board finds that the veteran's claims are well 
grounded within the meaning of 38 U.S.C.A. § 5107(a) (West 
1991).  See Murphy v. Derwinski, 1 Vet. App. 78, 81 (1990); 
Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).  That is, 
the Board finds that the veteran has presented claims which 
are not inherently implausible when his contentions and the 
evidence of record are viewed in the light most favorable to 
his claim.  The Board is also satisfied that all relevant 
facts have been properly developed and that no further 
assistance to the veteran is required to comply with the VA's 
duty to assist him with the development of facts pertinent to 
his claims, as mandated by 38 U.S.C.A. § 5107(a).


I.  Entitlement to service connection for a psychiatric 
disorder, to include PTSD

Generally, in order to establish service connection for a 
particular disorder, the evidence of record must demonstrate 
that a disease or injury resulting in a current disability 
was incurred in or aggravated by active military service.  38 
U.S.C.A. § 1110 (West 1991 & Supp. 2000); 38 C.F.R. § 3.303 
(1999).  However, VA regulations reflect that symptoms 
attributable to PTSD are often not manifested in service.  
Accordingly, service connection for PTSD requires a current 
medical diagnosis of PTSD (presumed to include the adequacy 
of the PTSD symptomatology and the sufficiency of a claimed 
in-service stressor), credible supporting evidence that the 
claimed in-service stressor(s) actually occurred, and medical 
evidence of a causal nexus between current symptomatology and 
the specific claimed in-service stressor(s).  See 38 C.F.R. 
§ 3.304(f) (1999); Cohen v. Brown, 10 Vet. App. 128, 138 
(1997) (citing Moreau v. Brown, 9 Vet. App. 389, 394-95 
(1996)).

The evidence necessary to establish the occurrence of a 
stressor during service to support a claim for PTSD will vary 
depending on whether the veteran was "engaged in combat with 
the enemy."  See Hayes v. Brown, 5 Vet. App. 60, 66 (1993).  
If the evidence establishes that the veteran was engaged in 
combat with the enemy or was a prisoner of war (POW), and the 
claimed stressor is related to combat or POW experiences (in 
the absence of clear and convincing evidence to the contrary, 
and provided that the claimed stressor is consistent with the 
circumstances, conditions, or hardships of the veteran's 
service), the veteran's lay testimony alone may establish the 
occurrence of the claimed in-service stressor.  Where, 
however, the VA determines that the veteran did not engage in 
combat with the enemy and was not a POW, or the claimed 
stressor is not related to combat or POW experiences, the 
veteran's lay statements, by themselves, will not be enough 
to establish the occurrence of the alleged stressor.  
Instead, the record must contain service records or other 
credible evidence which corroborates the stressor.  
38 U.S.C.A. § 1154(b) (West 1991); 38 C.F.R. § 3.304(d), (f) 
(1999); Gaines v. West, 11 Vet. App. 353, 357-58 (1998).  
Such corroborating evidence cannot consist solely of after-
the-fact medical nexus evidence.  See Moreau v. Brown, 9 Vet. 
App. 389, 396 (1996).

The Board has first considered the question of whether the 
veteran has a medical diagnosis of PTSD.   In this regard, 
the Board observes that the veteran was not treated for any 
psychiatric disorders during service.  Also, while the 
veteran was treated for a left forearm laceration in January 
1968, there is no indication from his service medical records 
of any combat-related injuries.  He did undergo a psychiatric 
consultation in August 1969, subsequent to service, but no 
diagnosis was rendered.  An August 1994 treatment record 
contains an assessment of anxiety and nightmares secondary to 
shell shock in Vietnam.  A December 1994 VA psychiatric 
examination report contains diagnoses of adult antisocial 
behaviors, alcohol abuse and dependence in remission, and 
mild organic impairment; however, the examiner opined that 
the veteran did not have PTSD or any other mental disability 
related to service.  In a follow-up statement dated in June 
1995, this same examiner indicated that he had reviewed the 
veteran's claims file and again stated that the veteran did 
not have PTSD and that he also had no psychiatric disorders 
related to his military service.  A private medical record 
form June 1996 indicates that the veteran reported "probable 
PTSD related to Vietnam War," and an Axis I diagnosis of 
possible PTSD was rendered.  However, the report of a July 
1999 VA psychiatric examination contains Axis I diagnoses of 
adult antisocial behaviors, alcohol abuse and dependence in 
remission, and a history of a cognitive disorder, but the 
examiner found no evidence showing a diagnosed mental 
disorder that was incurred as a result of service.

In the present case, the Board has noted the diagnosis of 
possible PTSD from June 1996 and observes that 38 C.F.R. 
§ 3.304(f) (1999) does not require a clear diagnosis of PTSD 
for that disorder to be considered to have been diagnosed.  
As such, in view of this regulation and for purposes of 
determining the well groundedness of this claim, the Board 
will accept this "diagnosis" of PTSD despite the other 
medical evidence suggesting that this diagnosis is not 
warranted.  Nonetheless, the veteran's diagnosis of PTSD must 
be based upon either participation in combat with the enemy 
or a verified in-service stressor for service connection to 
be warranted, as noted above.  Medical nexus evidence is 
insufficient, in and of itself, to predicate the grant of 
service connection for PTSD.  See Moreau v. Brown, 9 Vet. 
App. at 396.  Thus, the question becomes whether the veteran 
either engaged in combat with the enemy during service or 
experienced a verified in-service stressor upon which the 
diagnosis of PTSD is predicated.

With regard to the question of whether the veteran served in 
combat with the enemy, the Board has considered his military 
commendations.  In this regard, the Board observes that the 
veteran's military records indicate that he was awarded the 
National Defense Service Medal; the Vietnam Service Medal; 
the Vietnam Campaign Medal, with a 60 device; and three 
overseas bars.  The Board also notes that the veteran's DD 
Form 214 indicates that his military occupational specialty 
was working as a driver, and his DA Form 20 also indicates 
that his principal duty in Vietnam was working as a heavy 
vehicle driver.  However, these records do not reflect that 
the veteran received such combat-related citations as the 
Purple Heart or the Combat Infantryman Badge, and there is no 
further evidence suggesting participation in combat with the 
enemy, such as treatment for combat-related injuries during 
service. 

As such, the Board has considered whether the veteran's 
diagnosis of PTSD is based upon a verified stressor or 
stressors.  In a May 1996 statement, the veteran reported 
that he was injured in a mortar attack on Long Binh in 
Vietnam in 1968, although he could not remember the specific 
date of this injury.  The RO contacted the United States 
Armed Services Center for Research of Unit Records (Unit 
Records Center) so as to verify this claimed stressor, but, 
while records of the veteran's military unit showed frequent 
enemy ambushes, these records contain no evidence of the 
veteran's claimed combat injury.  The April 1997 letter from 
the Unit Records Center indicates that a search for "Morning 
Reports" might be of help in the veteran's claim.  However, 
as the medical reports of the veteran's noted in-service 
laceration are already of record, and as the veteran has not 
specified an alternative date on which he was treated for his 
claimed wound, the Board does not find that further 
development, to include the obtaining of "Morning Reports," 
would be helpful in this case.

Overall, based upon a review of the entire claims file, the 
Board finds that, even assuming a current diagnosis of PTSD, 
this diagnosis has not been predicated on either 
participation in combat with the enemy during service or a 
verified stressor.  Moreover, the notation of anxiety 
secondary to Vietnam experiences, as indicated in an August 
1994 report, is substantially outweighed by the VA opinion 
from June 1995, as that opinion was based on a review of the 
veteran's claims file.  See Hayes v. Brown, 5 Vet. App. 60, 
69 (1993); Wood v. Derwinski, 1 Vet. App. 190, 192-93 (1992) 
("It is the responsibility of the BVA to assess the 
credibility and weight to be given the evidence").  As such, 
the Board finds that the preponderance of the evidence is 
against the veteran's claim for service connection for a 
psychiatric disorder, to include PTSD.  In reaching this 
conclusion, the Board acknowledges that, under 38 U.S.C.A. 
§ 5107(b) (West 1991), all doubt is to be resolved in the 
claimant's favor in cases where there is an approximate 
balance of positive and negative evidence in regard to a 
material issue.  However, as the preponderance of the 
evidence is against the veteran's present claim, that 
doctrine is not for application.  See Gilbert v. Derwinski, 1 
Vet. App. 49, 55 (1990).

II.  Entitlement to pension benefits

Under 38 U.S.C.A. § 501 (West 1991), the Secretary of 
Veterans Affairs has the authority to prescribe all rules and 
regulations which are necessary or appropriate to carry out 
the laws administered by the VA.  With regard to claims for 
pension benefits, the Secretary's authority to prescribe 
regulations providing for determination of permanent and 
total disability may be based in whole or in part upon 
subjective criteria.  Talley v. Derwinski, 2 Vet. App. 282, 
285 (1992).  Both objective and subjective standards are 
often set forth within the same statutory provision or 
regulation.  The basic law referable to pension benefits, for 
example, provides that a pension is payable to a veteran who 
served for 90 days or more during a period of war and who is 
permanently and totally disabled due to nonservice-connected 
disabilities which are not the result of his own willful 
misconduct.  38 U.S.C.A. § 1521 (West 1991).  

38 U.S.C.A. § 1502(a) (West 1991) defines permanence of a 
disability and indicates that permanent and total disability 
will be held to exist where the person is unemployable as a 
result of disability reasonably certain to continue 
throughout the life of the disabled person, or is suffering 
from any disability which is sufficient to render it 
impossible for the average person to follow a substantially 
gainful occupation, but only if it is reasonably certain that 
such disability will continue throughout the life of the 
disabled person, or any disease or disorder determined by the 
Secretary to be of such a nature or extent as to justify a 
determination that persons suffering therefrom are 
permanently and totally disabled.  See also 38 C.F.R. 
§§ 3.340(b), 4.15 (1999).

In light of this definition of "permanence," there are 
three alternative bases upon which permanent and total 
disability for nonservice-connected pension purposes may be 
established.  The first basis is the establishment, by use of 
the appropriate diagnostic codes of the VA Schedule for 
Rating Disabilities, that the veteran has a lifetime 
impairment which is sufficient to render it impossible for 
the "average person" to follow a substantially gainful 
occupation.  38 U.S.C.A. § 1502(a)(1) (West 1991); 38 C.F.R. 
§ 4.15 (1999).  In other words, each disability is rated 
under the appropriate diagnostic code and then combined to 
determine if the veteran holds a combined 100 percent 
schedular evaluation for pension purposes.  The permanent 
loss of both hands, of both feet, or of one hand and one 
foot, or the sight of both eyes, or becoming permanently 
helpless or permanently bedridden, will be considered for 
permanent and total disability.  38 C.F.R. § 4.15 (1999).

The second objective basis upon which permanent and total 
disability for pension purposes may be established warrants 
consideration where the veteran does not satisfy the criteria 
for a combined 100 percent schedular evaluation.  The veteran 
may, in the alternative, qualify for a permanent and total 
disability rating for pension purposes if he has a lifetime 
impairment which precludes him from securing and following 
substantially gainful employment.  38 U.S.C.A. §§ 1502, 
1521(a) (West 1991); 38 C.F.R. § 4.17 (1999).  Full 
consideration must be given to unusual physical or mental 
effects in individual cases.  38 C.F.R. § 4.15 (1999).  
However, if there is only one such disability, it must be 
ratable at 60 percent or more; if there are two or more 
disabilities, there must be at least one disability ratable 
at 40 percent or more, and sufficient additional disability 
to bring the combined rating to 70 percent or more.  If the 
veteran is considered permanently and totally disabled under 
these criteria, he or she is then awarded a 100 percent 
schedular evaluation for pension purposes.  38 C.F.R. 
§§ 4.16(a), 4.17 (1999).  Marginal employment, generally 
deemed to exist when a veteran's earned annual income does 
not exceed the amount established by the U.S. Department of 
Commerce, Bureau of the Census, as the poverty threshold for 
one person, shall generally not be considered substantially 
gainful.  38 C.F.R. § 4.16(a) (1999).

Even if the ratings for a veteran's disabilities fail to meet 
the first two objective bases upon which permanent and total 
disability for pension purposes may be established, the 
veteran's disabilities may be considered under subjective 
criteria.  If the veteran is unemployable by reason of his or 
her disabilities, age, occupational background, and other 
related factors, a permanent and total disability rating for 
pension purposes is authorized to be granted on an extra-
schedular basis.  38 C.F.R. §§ 3.321(b)(2), 4.17(b) (1999).

In this case, the veteran's only service-connected disability 
is an asymptomatic scar of the left forearm, currently 
evaluated as noncompensably disabling.  The veteran's 
nonservice-connected disabilities include hypertensive 
vascular disease, currently evaluated as 30 percent 
disabling; seizures and degenerative disc disease of the 
cervical spine, both currently evaluated as 20 percent 
disabling; arthritis of the lumbar spine and mild cognitive 
impairment, both currently evaluated as 10 percent disabling; 
and PTSD, hearing loss, sinusitis, chronic obstructive 
pulmonary disease, right heel bursitis, a residual mid-chest 
scar, a residual scar of the lateral corner of the right eye, 
a residual scar of the right medial leg, and chronic otitis 
media, all currently evaluated as noncompensably disabling.  
The combined evaluation for these disabilities is 60 percent.  
See 38 C.F.R. § 4.25 (1999).

The Board has considered the propriety of each of the ratings 
assigned by the RO for the veteran's disabilities.  As the 
diagnostic criteria for several of these disabilities have 
been revised during the pendency of this appeal, the Board 
will consider those disabilities under both the prior and the 
revised criteria where appropriate to determine which set of 
criteria is more favorable. Karnas v. Derwinski, 1 Vet. App. 
308, 312-13 (1991).  The Board observes that, in a recent 
precedent opinion, the VA Office of General Counsel 
determined that when a provision of the VA rating schedule is 
amended while a claim is pending, the Board should first 
determine whether the intervening change is more favorable to 
the veteran.  If the amendment is more favorable, the Board 
should apply that provision to rate the disability for 
periods from and after the effective date of the regulatory 
change.  However, the Board may apply only the prior 
regulation to rate the veteran's disability for periods 
preceding the effective date of the regulatory change.  See 
VAOPGCPREC 3-2000 (April 10, 1999).

As to the veteran's service-connected left forearm scar, the 
Board observes that this disability was noted in a November 
1994 VA bones examination report.  The examination revealed a 
six inch, well-healed scar on the antecubital fossa which was 
noted to be one-half inch wide at its widest point.  No 
foreign body was palpable, and range of motion of the elbow, 
wrist, hand, and fingers was noted to be normal.  There is no 
evidence of poor nourishment or repeated ulceration (the 
criteria for a 10 percent evaluation under 38 C.F.R. § 4.118, 
Diagnostic Code 7803 (1999)); tenderness and pain on 
objective demonstration (the criteria for a 10 percent 
evaluation under Diagnostic Code 7804); or limitation of 
functioning of an affected part (the criteria for a 10 
percent evaluation under Diagnostic Code 7805).  As such, 
there is no basis for a compensable evaluation for this 
disability.

In reviewing the veteran's claims file, the Board observes 
that, in May 1994, he was scheduled for a treadmill stress 
test but was unable to withstand the treadmill due to gliding 
of the right foot.  The veteran's January 1999 VA general 
medical examination indicates blood pressure of 150/88 and 
148/86 in the sitting position and 144/76 in the lying 
position.  He had a regular cardiac rhythm, with a systolic 
murmur at the right upper sternal border.  The diagnosis was 
status post coronary artery bypass graft and myocardial 
infarction by patient history.  During this examination, the 
veteran reported heart surgery at a private facility in 1997, 
but he subsequently failed to comply with the RO's request 
that he fill out a release form for records from this 
specific facility.  See Wood v. Derwinski, 1 Vet. App. 190, 
193 (1991).  Neither this examination nor the other medical 
reports of record have revealed diastolic pressure 
predominantly 120 or more (the criteria for a 40 percent 
evaluation for hypertensive vascular disease under 38 C.F.R. 
§ 4.104, Diagnostic Code 7101 (1999)).  The RO has also 
considered this disability under both the prior and revised 
criteria of Diagnostic Code 7017.  However, in view of the 
current criteria of this diagnostic code section, the Board 
observes that there is no evidence of status post coronary 
bypass surgery with more than one episode of acute congestive 
heart failure in the past year; a workload of greater than 
three metabolic equivalents (METs) but not greater than 5 
METs resulting in dyspnea, fatigue, angina, dizziness, or 
syncope; or left ventricular dysfunction with an ejection 
fraction of 30 to 50 percent.  The prior criteria of this 
code section, as contained in the 1997 Code of Federal 
Regulations, permits an evaluation in excess of 30 percent, 
specifically a 100 percent evaluation, only for one year 
following bypass surgery.  See Karnas v. Derwinski, supra.  
The Board therefore finds no basis for an evaluation in 
excess of 30 percent for the veteran's cardiovascular 
disorder.

During his January 1999 VA general medical examination, the 
veteran reported that he had "a seizure" every two weeks, 
during which "he gets weak and nervous and then feels 
sleepy."  However, he reported no seizures in the last year 
which had resulted in him passing out.  He also described no 
loss of control of his bowel or bladder during the "so-
called seizures" and reported no side effects of his 
medications.  The diagnosis was a history of epilepsy, per 
patient.  This evidence does not reflect at least one major 
seizure in the last six months, or two in the last year; or 
an average of at least five to eight minor seizures weekly 
(the criteria for a 40 percent evaluation under 38 C.F.R. 
§ 4.124a, Diagnostic Codes 8910-8914 (1999)).  As such, the 
Board finds no basis for an evaluation in excess of 20 
percent for the veteran's seizure disorder.

The veteran's January 1999 VA general medical examination 
revealed cervical spine forward flexion to 45 degrees, 
backward extension to 15 degrees, right lateral bending to 25 
degrees, left lateral bending to 20 degrees, and bilateral 
rotation to 45 degrees.  Pain was noted only at the extreme 
of forward flexion.  Given the veteran's current 20 percent 
evaluation and the presence of pain only at the extreme of 
forward flexion, the Board does not find that an evaluation 
in excess of 20 percent is warranted solely on the basis of 
painful motion.  See DeLuca v. Brown, 8 Vet. App. 202, 204-07 
(1996); 38 C.F.R. §§ 4.40, 4.45 (1999).  There is also no 
evidence of favorable ankylosis of the cervical spine (the 
criteria for a 30 percent evaluation under 38 C.F.R. § 4.71a, 
Diagnostic Code 5287 (1999)); severe limitation of motion of 
the cervical spine (the criteria for a 30 percent evaluation 
under Diagnostic Code 5290); or severe intervertebral disc 
syndrome, characterized by recurring attacks with 
intermittent relief (the criteria for a 40 percent evaluation 
under Diagnostic Code 5293).  As such, the Board finds no 
basis for an evaluation in excess of 20 percent for a 
cervical spine disorder.

The veteran's January 1999 VA general medical examination 
revealed lumbosacral spine forward flexion to 65 degrees, 
backward extension to 20 degrees, right lateral bending to 20 
degrees, left lateral bending to 25 degrees, right rotation 
to 20 degrees, and left rotation to 30 degrees.  Pain was 
noted only at the end of motion with flexion and lateral 
bending.  In view of the minimal limitation of motion of the 
lumbosacral spine and the fact that pain was noted only with 
the extremes of flexion and lateral bending, the Board finds 
that an evaluation in excess of 10 percent is not warranted 
solely on the basis of painful motion.  See DeLuca v. Brown, 
supra.  There is also no evidence of favorable ankylosis of 
the lumbar spine (the criteria for a 40 percent evaluation 
under 38 C.F.R. § 4.71a, Diagnostic Code 5289 (1999)), 
moderate limitation of motion of the lumbar spine (the 
criteria for a 20 percent evaluation under Diagnostic Code 
5292); moderate intervertebral disc syndrome, with recurring 
attacks (the criteria for a 20 percent evaluation under 
Diagnostic Code 5293); or lumbosacral strain with muscle 
spasm on extreme forward bending or loss of lateral spine 
motion, unilateral, in the standing position (the criteria 
for a 20 percent evaluation under Diagnostic Code 5295).  
Overall, there is no basis for an evaluation in excess of 10 
percent for the veteran's lumbar spine disorder.  

In rendering a diagnosis in the report of the veteran's July 
1999 VA psychiatric examination, the examiner noted a history 
of cognitive impairment, not otherwise specified.  The 
examiner indicated that this represented mild organic 
impairment, probably secondary to alcoholism and a head 
injury.  There is no evidence that this disability is 
productive of occupational and social impairment with an 
occasional decrease in work efficiency and periods of 
inability to perform occupational tasks (although generally 
functioning satisfactorily, with routine behavior, self-care 
and conversation normal), due to such symptoms as a depressed 
mood, anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, or mild memory loss (such 
as forgetting names, directions, or recent events) (the 
criteria for a 30 percent evaluation under 38 C.F.R. § 4.130, 
Diagnostic Code 9327 (1999)); or definite impairment of 
social and industrial adaptability (the criteria for a 30 
percent evaluation for an organic mental disorder under 38 
C.F.R. § 4.132 (1996)).  See Karnas v. Derwinski, supra.  
Therefore, the Board finds no basis for an evaluation in 
excess of 10 percent for cognitive impairment.

As indicated above, despite the diagnosis of possible PTSD, 
the veteran's recent VA examinations have not shown this 
disability to be present.  As such, there is no evidence that 
this disability is productive of occupational and social 
impairment due to mild or transient symptoms which decrease 
work efficiency and the ability to perform occupational tasks 
only during periods of significant stress, or symptoms 
controlled by continuous medication (the criteria for a 10 
percent evaluation under 38 C.F.R. § 4.130, Diagnostic Code 
9411 (1999)); or emotional tension or other evidence of 
anxiety productive of mild social and industrial impairment 
(the criteria for a 10 percent evaluation under 38 C.F.R. 
§ 4.132, Diagnostic Code 9411 (1996)).  See Karnas v. 
Derwinski, supra.  Therefore, there is no schedular basis for 
a compensable evaluation for PTSD. 

The veteran did not report hearing loss during his January 
1999 VA general medical examination, and the examination 
revealed only blocking with wax of the right canal and some 
scarring on the tympanic membrane.  As such, there is no 
basis for a compensable evaluation for hearing loss under 38 
C.F.R. § 4.85 (1998) or 38 C.F.R. §§ 4.85 and 4.86 (1999).  
Also, regarding the veteran's claimed otitis media, there is 
no evidence of otitis media during suppuration, or with aural 
polyps (the criteria for a 10 percent evaluation under 
38 C.F.R. § 4.87, Diagnostic Code 6200 (1999)) or during the 
suppurative process (the criteria for a 10 percent evaluation 
under 38 C.F.R. § 4.87a, Diagnostic Code 6200 (1998)).  See 
Karnas v. Derwinski, supra.  As such, there is also no basis 
for a compensable evaluation for otitis media.

During his January 1999 VA general medical examination, the 
veteran complained of shortness of breath with exertion, but 
the examination revealed a normal chest, with symmetrical 
breath sounds.  Also, his sinuses were noted to be normal.  
With regard to the veteran's chronic obstructive pulmonary 
disease, there is no evidence of forced expiratory volume in 
one second (FEV-1) of 71 to 80 percent of predicted value, 
the ratio of FEV-1 over forced vital capacity (FEV-1/FVC) of 
71 to 80 percent, or diffusion of the lung for carbon 
monoxide by the single breath method (DLCO(SB)) of 66 to 80 
percent of predicted value (the criteria for a 10 percent 
evaluation under 38 C.F.R. § 4.97, Diagnostic Code 6604 
(1999)); or a mild disease of the trachea and bronchi (the 
criteria for a 10 percent evaluation under 38 C.F.R. § 4.97, 
Diagnostic Codes 6600-6603 (1996)).  In regard to the 
veteran's sinusitis, there is no evidence of chronic 
maxillary sinusitis, with one or two incapacitating episodes 
per year requiring prolonged (four to six weeks) antibiotic 
treatment or more than six non-incapacitating episodes per 
year characterized by headaches, pain, and purulent discharge 
or crusting (the criteria for a 10 percent evaluation under 
38 C.F.R. § 4.97, Diagnostic Code 6513 (1999)); or moderate 
chronic maxillary sinusitis, with discharge or crusting or 
scabbing, and infrequent headaches (the criteria for a 10 
percent evaluation under 38 C.F.R. § 4.97, Diagnostic Codes 
6513 (1996)).  See Karnas v. Derwinski, supra.  As such, 
there is no basis for a compensable evaluation for either 
chronic obstructive pulmonary disease or sinusitis.  

The report of the veteran's January 1999 VA general medical 
examination indicates that his feet were shown to be 
"normal" upon examination, with no symptomatology noted.  
Under 38 C.F.R. § 4.71a, Diagnostic Code 5019 (1999), 
bursitis is for evaluation as limitation of motion.  However, 
there is no evidence of moderate acquired flatfoot, with the 
weight-bearing line over or medial to the great toe, inward 
bowing of the tendo achillis, or pain on manipulation and use 
of the feet (the criteria for a 10 percent evaluation under 
Diagnostic Code 5276); bilateral week feet (the criteria for 
a 10 percent evaluation under Diagnostic Code 5277); 
unilateral claw foot, with the great toe dorsiflexed, some 
limitation of dorsiflexion at the ankle, and definite 
tenderness under metatarsal heads (the criteria for a 10 
percent evaluation under Diagnostic Code 5278); anterior 
metatarsalgia (the criteria for a 10 percent evaluation under 
Diagnostic Code 5279); severe hallux valgus (the criteria for 
a 10 percent evaluation under Diagnostic Code 5280); 
unilateral hammertoes of all toes, without claw foot (the 
criteria for a 10 percent evaluation under Diagnostic Code 
5282); moderate malunion or nonunion of tarsal or metatarsal 
bones (the criteria for a 10 percent evaluation under 
Diagnostic Code 5283); or a moderate foot injury (the 
criteria for a 10 percent evaluation under Diagnostic Code 
5284).  There is also no evidence of painful motion or 
functional loss due to pain in this anatomical area.  See 
DeLuca v. Brown, supra.  As such, there is no basis for a 10 
percent evaluation for bursitis of the right heel.

Regarding the veteran's residuals scars of the mid-chest and 
the right medial leg, there is no evidence of poor 
nourishment or repeated ulceration (the criteria for a 10 
percent evaluation under 38 C.F.R. § 4.118, Diagnostic Code 
7803 (1999)); tenderness and pain on objective demonstration 
(the criteria for a 10 percent evaluation under Diagnostic 
Code 7804); or limitation of functioning of an affected part 
(the criteria for a 10 percent evaluation under Diagnostic 
Code 7805).  As such, there is no basis for compensable 
evaluations for these disabilities.

The veteran's January 1999 VA general medical examination 
revealed a 20 centimeter thin scar starting at the right top 
of the head and extending to the lateral corner of the right 
eye, described as being without residuals.  This scar has not 
been shown to be moderate or disfiguring, and, as such, a 10 
percent evaluation under Diagnostic Code 7800 is not in 
order.  There is also no evidence of poor nourishment or 
repeated ulceration (the criteria for a 10 percent evaluation 
under Diagnostic Code 7803), tenderness and pain on objective 
demonstration (the criteria for a 10 percent evaluation under 
Diagnostic Code 7804), or limitation of functioning of an 
affected part (the criteria for a 10 percent evaluation under 
Diagnostic Code 7805).  As such, there is no basis for a 
compensable evaluation for this disability.

The Board would also point out that the veteran's November 
1994 VA bones examination report contains a diagnosis of 
ulnar neuritis, but an electromyograph study (EMG) from 
December 1994 revealed no abnormalities, and an August 1996 
VA muscles examination confirmed the absence of any nerve 
entrapment.  As such, the Board is in agreement with the RO 
that a percentage rating is not warranted for this particular 
disorder.

As indicated above, the combined evaluation for the veteran's 
disabilities is 60 percent.  As such, the minimum criteria 
for consideration under 38 C.F.R. § 4.16(a) (1999) have not 
been met.  The question thus becomes whether there is a basis 
for extra-schedular consideration of the veteran's claim.  In 
this regard, the Board observes that the veteran is 51 years 
old.  He noted in his February 1993 claim that he had a GED 
and had last worked in 1977. 

However, the question of whether the veteran's disabilities 
render him unemployable was addressed in a December 1999 VA 
general medical examination report.  The examiner who 
conducted this examination reviewed the veteran's claims file 
and concluded that his disabilities as a whole, specifically 
to include his cardiovascular, seizure, and low back 
disabilities, had not been shown to be totally disabling.  
Rather, the veteran was found to be employable.  

Again, the Board is aware of the veteran's occupational 
history and acknowledges that he has not worked for many 
years.  Nevertheless, the fact that a veteran is unemployed 
or has difficulty obtaining employment is insufficient, in 
and of itself, to establish unemployability.  The relevant 
question is whether the veteran is capable of performing the 
physical and mental acts required by employment, not whether 
he can find employment.  See Van Hoose v. Brown, 4 Vet. App. 
361, 363 (1993).  

Overall, the evidence of record does not support a basis for 
the grant of VA pension benefits under any of bases listed 
above.  Therefore, the preponderance of the evidence is 
against the veteran's claim of entitlement to a permanent and 
total disability rating for pension purposes.  As the 
preponderance of the evidence is against the veteran's 
present claim, the provisions of 38 U.S.C.A. § 5107(b) are 
not for application.  See Gilbert v. Derwinski, supra.


ORDER

The claim of entitlement to service connection for a 
psychiatric disorder, to include PTSD, is denied.

The claim of entitlement to a permanent and total disability 
rating for pension purposes is denied.



		
	WARREN W. RICE, JR.
	Veterans Law Judge
	Board of Veterans' Appeals

 

